DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
2.	The prior Office Action objection made to the drawings is withdrawn in view of the replacement sheets filed 3/24/2022 which overcome those objections and are accepted.

Claim Rejections - 35 USC § 101
3.	The rejection of claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility is withdrawn in view of the amendments provided.  

Claim Rejections - 35 USC § 112
4.	The rejection of claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments made.  
	The rejection of claim 1, and thus dependent claims 2-5, 7-15, 17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the amendments made.  
	The rejections of claim 1, and thus dependent claims 2-5, 7-15, 17, and 19, claim 2, and thus dependent claims 3, 10, 13, 17, and 19, claim 3, claim 4, and thus dependent claims 5 and 15, claim 5, claim 9, claim 10, claim 11, claim 13, claim 15, and claim 17, are withdrawn in view of the amendments made.  

5.	Claim 1, and thus dependent claims 3-5, 7-15, and 17, claim 3, and thus dependent claim 10, claim 8, claim 15, and claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 15-16 as amended recites, “the electrochemical system elements.”  There is insufficient antecedent basis for this limitation.  Correction can be made by way of deleting “the”
	Claim 3 should be amended to recite that said electrochemical elements each comprise the constituents claimed for proper antecedent basis and to make clear the structure required.
	Claim 8 recites that positioning members are formed on surfaces [plural] of said first insulation layer and/or second insulating layer facing said electrochemical system element groups.  The claim is unclear in terms of what is required given the and/or clause.  For example, if the positioning members are only formed on said first insulation layer, are the positioning members still formed on surfaces (plural) of said first insulation layer?  Likewise, if they are formed on both of said first and second insulation layers, are the positioning members formed on surfaces (plural) of each or respective surfaces of said first and second insulation layer?  The requirements of the claim are not clear rendering the claim indefinite.
	Claim 8 recites that positioning members are formed on surfaces of said first insulation layer and/or second insulating layer facing said electrochemical system element groups.  It appears the claim fails to properly invoke proper antecedent basis given claim 1 defines that the first insulation layer has a surface, and the second insulation layer has a surface, wherein it appears based on the Examiner’s understanding of the disclosure, that the [respective] “surfaces of said first insulation layer and/or second insulating layer facing said electrochemical system element groups” (claim 8) are one in the same as the surfaces previously recited in claim 1.  Accordingly, either an explanation is required or an appropriate correction invoking antecedent basis to the already defined surfaces of claim 1 is needed within claim 8.
	Claim 8 further recites the feature that said plurality of positioning members are exposed outside said two electrically conductive layers for limiting locations of said electrochemical system element groups.  The structural meaning of said positioning members being “exposed outside” said two electrically conductive layers is not clear.  P49 of the PGPUB recites the same and Fig. 10 illustrates the positioning members 32 in the positions as illustrated; however, it is not clear to the Examiner how the positioning members 32 are exposed outside said two electrically conductive layers in the figure.  Appropriate clarification or correction is requested.  
	Claim 15 does not make clear what is required with respect to the language of, “wherein said first conductive lead, said conductive lead, and said two electrically conductive layers are different materials.”  For example, it’s not clear if a conductive lead made of material A, a second conductive material lead made of material B, and two electrically conductive layers made of B would read on the claim, OR if the intention is that each of said components is made from a different material than all the other components.
	Claim 17 fails to invoke proper antecedent basis as it recites “said common current collecting layer” in the singular and should be amended to properly refer back to each of the common current collecting layers.  It is noted that due to the amendment made, the components are now required to include every single option of the list named.
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined in terms of prior art application as best as possible.

Double Patenting
6.	The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-15 of copending Application No. 16/535,204 (=US 2020/00052341) is withdrawn in view of the amendments made in each application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3-5, 7, 9, 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0040582) in view of Shimamura et al. (US 2012/0005882) and Scherson et al. (WO 01/80338) (copy provided).
	Regarding claim 1, Kim teaches a horizontal composite electricity supply structure (Fig. 2A) comprising: 
a first insulation layer 110; 
a second insulation layer 120, disposed opposed to said first insulation layer 110; 
two electrically conductive layers (131 and 134), both of the two electrically conductive layers (131 and 134) being patterned, disposed opposite each other on said first insulation layer 110and said second insulation layer 120, respectively, a first one 131 of the two electrically conductive layers (131 and 134) extending horizontally on a surface of the first insulation layer 110 and a second one 134 of the two electrically conductive layers (131 and 134) extending horizontally on a surface of the second insulation layer 120; and 
a plurality of electrochemical system element groups (130, 140), sandwiched between said first insulation layer 110 and said second insulation layer 120 and connected with said two electrically conductive layers (131 and 134) to form series connections or parallel connections between ones of the plurality of electrochemical system element groups (130, 140) only via said two electrically conductive layers (131, 134), wherein
each of said electrochemical system element groups (130, 140) is formed by an electrochemical system element having an electrolyte system (P50-52), a periphery (illustrated in Fig. 2A-2B) and a package layer (151, 252a, 252b) on the periphery for separating the electrolyte system from the other electrolyte systems of the plurality of electrochemical system elements (P63:  “the first unit cell 130 does not share the electrolyte with the second unit cell 140 adjacent thereto, thereby preventing a probability of current leakage from occurring”; see also P68), the electrochemical system element groups (130, 140) using said two electrically conductive layers (131, 134) directly as current collecting layers (P36-68; not limited to entire disclosure).  Fig. 2A of Kim is reproduced below for convenience:

    PNG
    media_image1.png
    288
    744
    media_image1.png
    Greyscale

Kim is deficient with respect to the claimed features of each of said electrochemical system element groups (130, 140) is formed by a plurality of the electrochemical systems connected to each other in series, in parallel, or in both series and parallel, each of the electrochemical system elements, vertically stacked ones of the electrochemical system elements 
having a common current collecting layer therebetween, adjacent electrochemical system elements of each of said electrochemical system element groups having no electrochemical reaction therebetween except for charge transferring, and said electrochemical system elements on outermost sides of each of said electrochemical system element groups use said two electrically conductive layers directly as current collecting layers; however, Kim does explicitly teach that the battery may include more unit cells than the first and second units cells 130 and 140 (P41).
In the same field of endeavor, Shimamura teaches analogous art of a battery-layered product 7 (“electrochemical element system group”) (Figs. 1-4; P36-49) formed by a plurality of unit cells 6 (“electrochemical system elements”) connected to each other in series (P39; Fig. 4), vertically stacked ones of the unit cells 6 (“electrochemical system elements”) having a common current collecting layer 1 therebetween, adjacent unit cells 6 (“electrochemical system elements”) of each of the battery-layered product 7 (“electrochemical element system group”) having no electrochemical reaction therebetween except for charge transferring (P40) [as a result of respective seal parts 4b formed on the periphery of each unit cell 6 – P40], and said unit cells 6 (“electrochemical system elements”) on outermost sides of the battery-layered product 7 (“electrochemical element system group”) use two electrodes 5a, 5b (“electrically conductive layers”) directly as current collecting layers (P37; Fig. 3, reproduced below):

    PNG
    media_image2.png
    335
    456
    media_image2.png
    Greyscale

Shimamura teaches the number of lamination times of the bipolar electrodes/unit cells is adjusted in response to voltage desired (P38), wherein as noted above, Kim teaches that the battery may include more unit cells than the first and second units cells 130 and 140 (forming each of the claimed “groups”) (P41).  
Moreover, such an overall battery architecture is taught by Scherson in which a plurality of stacks 50 (“electrochemical element system groups”) is connected by top and bottom 55 interstack connectors (“first and second electrically conductive layers”), each stack 50 (“group”) including a plurality of electrochemical system elements (54, 56, 58) with adjacent elements (54, 56, 58) sharing a common interconnect 60, and with electrochemical system element (54, 56, 58) on outermost sides of each of said stacks 50 (“groups”) using said top and bottom 55 interstack connectors (“first and second electrically conductive layers”) directly as current collecting layers (Fig. 3, reproduced below; entire disclosure):

    PNG
    media_image3.png
    437
    744
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrochemical system element groups (130, 140) of Kim to have a plurality of electrochemical system elements having the construct as claimed and detailed above given Kim teaches that the battery may include more unit cells than the first and second units cells 130 and 140 (forming each of the claimed “groups”) (P41), Shimamura teaches the construct claimed is a known configuration within the art, wherein the application of the battery-layered product 7 (“electrochemical element system group”) to each of the electrochemical system element groups (130, 140) of Kim would provide the taught and predictable result of increasing the voltage to a desired amount (Shimamura: P38), wherein the overall battery architecture claimed is taught by Scherson in which a plurality of stacks 50 (“electrochemical element system groups”) each having a plurality of electrochemical system elements (54, 56, 58) is a known configuration within the state of the prior art (Fig. 3).
Regarding claim 3, Kim teaches wherein said electrochemical system elements (130, 140) comprise: a first active material layer 133, contacting the first one 131 of the two electrically conductive layers (131 and 134); a second active material layer 136, contacting the second one 134 of the two electrically conductive layers (131 and 134); an isolation layer 137, sandwiched between said first active material layer 133 and said second active material layer 136 (Fig. 2A; P42).  
Shimamura also teaches the claimed features in which said unit cells 6 (“electrochemical system elements”) comprise: a first active material layer 3, contacting the first one 5b of the two electrically conductive layers (5a and 5b) or said common current collecting layer 1; a second active material layer 2, contacting the second one 5a of the two electrically conductive layers (5a and 5b) or another common current collecting layer 1; an isolation layer 4, sandwiched between said first active material layer 3 and said second active material layer 2 (Figs. 2-3; P37-39).
Scherson also teaches the claimed features in which said electrochemical system elements (54, 56, 58) comprise: a first active material layer 58, contacting the first one (top) of the two electrically conductive layers (top and bottom interstack interconnectors) or said common current collecting layer 60; a second active material layer 54, contacting the second one (bottom) of the two electrically conductive layers (top and bottom interstack interconnectors) or another common current collecting layer 1; an isolation layer 56, sandwiched between said first active material layer 58 and said second active material layer 54 (Figs. 2-3; P37-39).
Regarding claim 4, Kim teaches the horizontal composite electricity supply structure of claim 1 further comprising a first conductive lead (see Fig. 2A- portion of bottom, leftmost portion of 134 from sealing part 151 leftward) and a second conductive lead (see Fig. 2A- portion of top, rightmost portion of 131 from sealing point 151 rightward that is not used to support ) connected electrically to the same or different ones of the two electrically conductive layers (131, 134) (first interpretation).
Alternatively (second interpretation), Kim teaches that separate drawing tabs, leads and/or wires may eb electrically connected to the first conductive pattern 131 and the second conductive pattern 134 formed on outermost sides of the first substrate 110 and the second substrate to be used as terminals (P56) which also read on the claimed “first conductive lead” and “second conductive lead” as claimed (see wires on left and rides sides of Fig. 2A).
Regarding claim 5, Kim teaches wherein said first conductive lead and said second conductive lead are formed integrally with said two electrically conductive layers as illustrated (Fig. 2A; first interpretation).
Regarding claim 7, Kim teaches the horizontal composite electricity supply structure of claim 1, further comprising a plurality of “heat dissipation channels” (see the channels to the left and right of second active material layer 136 that are intrinsically capable of dissipating heat) formed between adjacent electrochemical system element groups (130, 140) (Fig. 2A).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 9, Kim teaches wherein each electrolyte system is selected from the group consisting of gel state, liquid state, pseudo solid state, solid state, or combinations thereof (see P50-52).  Shimamura also teaches at least one from the group claimed (P40).  Scherson also teaches at least one from the group claimed (page 8, lines 5-7).
Regarding claim 10, Kim as modified by Shimamura teaches wherein said plurality of electrochemical system elements (unit cells 6) use said first active material 5Application No.: 16/535,193Docket No.: GEM-175-2Alayer 3 and said second active material layer 2 with different polarities to contact said common current collecting 1 layer for forming a series connection (Shimamura:  Fig. 3; P39).  
Scherson also teaches the feature as claimed wherein said plurality of electrochemical system elements (54, 56, 58) use said first active material layer 58 and said second active material layer 54 with different polarities to contact said common current collecting (interconnect 60) for forming a series connection (Fig. 3).
Regarding claims 12 and 14, Kim does not explicitly teach that a fluid is added inside said heat dissipation channels (claim 12), and wherein said fluid is a gas or liquid (claim 14) as claimed; however, the limitations as claimed are product-by-process limitations that add no further implicit structure to the final product.  Regarding product-by-process limitations, see MPEP § 2113, and the following case law:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

Thus, for example, the fluid (liquid or gas) added into said heat dissipation channels (such as a cleaning fluid or neutralizing fluid) could be removed in subsequent processing step.  Thus, there is no further clear and implicit structure required of the product-by-process limitation such that the feature is met by the structure taught by modified Kim.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the horizontal composite electricity supply element of modified Kim.  
Regarding claim 13, Kim teaches wherein said two electrically conductive layers (131 and 134) are made of copper, nickel, or an alloy thereof (P43), or aluminum, titanium, or an alloy thereof (P47), and does not explicitly teach stainless steel or graphite.  Kim as modified by Shimamura teaches the analogous collectors can be any conventionally known one including aluminum, stainless steel, copper, cladding thereof, etc. (P123-124) with stainless steel being preferable.  Shimamura also teaches stainless steel for the electric tabs 5a, 5b (P150).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the material for the two electrically conductive layers (131 and 134) of Kim stainless steel foil in place of copper, aluminum, etc. given Kim teaches their functional equivalency as materials for such a constituent (P123-124, 150), and given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 15, utilizing the second interpretation with respect to claim 4 from which claim 15 depends, Kim teaches the first electrically conductive layer 131 may be made of 
copper, nickel, or an alloy thereof (P43), and said second electrically conductive layer 134 may be made of aluminum, titanium, or an alloy thereof (P47).  These layers thus are “different materials” at least in composition.  The wire leads (“first conductive lead” and “second conductive lead”) as illustrated/taught (Fig. 2A; P56) is in wire form versus the square, film form of first and second electrically conductive layers (131, 134) such that these components are “different materials” at least in form/shape.  Accordingly, the claim appears to be met by Kim as the first conductive lead (wire lead), second conductive lead (wire lead), and the two electrically conductive layers 131, 134 are different materials in some format (composition and/or shape).
	Alternatively, Shimamura teaches the configuration in which leads/terminals 8, 9 (“first and second conductive leads”) are attached to collectors 5a, 5b (analogous to claimed first and second electrically conductive layers), wherein the collectors 5a, 5b are taught as being any conventionally known one including aluminum, stainless steel, copper, cladding thereof, etc. (P123-124), and the leads/terminals 8, 9 (“first and second conductive leads”) may be aluminum, copper, titanium, nickel, stainless steel, or an alloy thereof (P153).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select known options for the materials of each the wire leads of Kim as taught by Shimamura, said options including those that differ in composition from the material for Kim’s first electrically conductive layer 131 and said second electrically conductive layer 134, the selection thereof providing for the components as claimed to be made of different materials as claimed.  
As to the claimed feature that the components are connected by physical or chemical connection, Kim teaches the two electrically conductive layers (131, 134) are welded at the protrusion 132 (P54; Fig. 2A), and Kim illustrates the physical connection of the wire leads to the layers 131, 134 (Fig. 2A).  Furthermore, Kim as modified by Shimamura teaches it known to weld the positive and negative leads (8, 9) to the collectors 5a, 5b (analogous to claimed first and second electrically conductive layers) (P180).  Accordingly, all of the components as claimed are connected to one another by physical or chemical connection as claimed.	
Regarding claim 17, Kim as modified by Shimamura teaches wherein the common current collectors 1 may be made of aluminum, nickel, copper, titanium, stainless steel, an alloy thereof, etc. (P123-124).  The collector can be made by gluing (i.e., “an adhesive”) two or more metal foils together (i.e., “an adhesive”) (P123), and the collector can have metal powders mixed with binder (“an adhesive”) (P124), wherein the metal powders can be used by mixing two or more kinds as named (P124).  Accordingly, it would be an obvious expedient to utilize all of the named components in combination as claimed given Shimamura names each component and that two or more may be utilized (P123-124).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0040582) in view of Shimamura et al. (US 2012/0005882) and Scherson et al. (WO 01/80338) (copy provided) as applied to at least claim 1, and further in view of Boufnichel (US 2019/0237717).
Regarding claim 8, Kim fails to teach the feature as claimed of:  a plurality of positioning members are formed on surfaces of said first insulation layer 110 and/or said second insulation layer 120 facing said electrochemical system element groups, and said plurality of positioning members are exposed outside said two electrically conductive layers (131, 134) for limiting locations of said electrochemical system element groups (130, 140).  It is noted that due to the language of “formed on,” the claim is a product-by-process claim evaluated for its implied structural features.  It appears so long as the positioning members are on (indirectly or directly) surfaces of said first insulation layer 110 and/or said second insulation layer 120, the structure implied of the product-by-process language is met.
In the same field of endeavor, Boufnichel teaches an analogous construct of a horizontal composite electricity supply structure in which there are at least three structures that read on “a plurality of positioning members” as claimed:  passivation layer 407, electrically-conducting bonding material 413, and/or electrically-conducting bonding material 413.  Each of these entities is either indirectly or directly on surfaces of the analogous first and second insulation layers 103b, 105b facing said the analogous electrochemical system element groups 101, and exposed outside (i.e., not buried within) said analogous electrically conductive layers 403e, 403a and functioning to limit the limit the location of the analogous electrochemical system element groups 101 (P56, 63-70).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply any or all of the above entities (passivation layer 407, electrically-conducting bonding material 413, and/or electrically-conducting bonding material 413) in the configuration claimed and taught by Boufnichel in order to provide the predictable result of securing the electrochemical system element groups (130, 140) of Kim within said first insulation layer 110 and/or said second insulation layer 120.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0040582) in view of Shimamura et al. (US 2012/0005882) and Scherson et al. (WO 01/80338) (copy provided) as applied to at least claim 1, and further in view of Yang et al. (CN 103187370) (machine translation provided).
Regarding claim 11, Kim teaches each of the elements 130, 140 comprises the package layer (151, 252a, 252b), wherein Kim as modified by Shimamura teaches wherein each of the unit cells 6 (“electrochemical system elements”) of the battery-layered product 7 (“electrochemical element system group”) has a respective seal part 4b (“package layer”) surrounding the periphery of the respective unit cell 6 (“electrochemical system element”).  Shimamura further teaches that each seal part 4b preferably comprises a rubber-based resin selected from the group including silicone-based rubber (i.e., “includes a silicone layer”) (P49). 
Kim as modified by Shimamura fails to disclose that each seal part 4b includes a includes a silicone layer and two modified silicone layers on sides of said silicone layer, wherein the modified silicone layers are modified by adjusting a ratio of addition and condensation silicone for gluing different materials as claimed.
In an analogous field of endeavor, Yang teaches a package structure for sealing of an electronic module therein which includes a silicone layer 21 and two modified silicone layers 22, 23 on both sides of said silicone layer 21, wherein the modified silicone layers 22, 23 are modified by adjusting a ratio of addition and condensation silicone for gluing different materials (Fig. 3 as reproduced below; see last page; not limited to entire disclosure).

    PNG
    media_image4.png
    255
    378
    media_image4.png
    Greyscale

Fig. 3 of Yang
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known package structure (22, 21, 23) of Yang having the above detailed structure for each of the seal parts 4b (“package layer”) of Kim as modified by Shimamura given Shimamura teaches silicone-based rubbers are preferred (P49), and Yang teaches the construct allows for greatly increasing the sealing and water-resistant effects of the packaging structure and allows for optimized sealing to the packaging structure 11, 12 (see last page; not limited to entire disclosure).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP § 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

11.	Claims 12 and 14 are (alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0040582) in view of Shimamura et al. (US 2012/0005882) and Scherson et al. (WO 01/80338) (copy provided) as applied to at least claims 1 and 7 above, and further in view of Blomberg et al. (US 4,777,101).
Regarding claims 12 and 14, Kim does not teach, “wherein a fluid (gas or liquid- claim 14) is added into said heat dissipation channels,” however, such a feature is taught by Blomberg who teaches analogous art of a horizontal composite electricity supply element including a plurality of electricity supply elements groups arranged side by side and sandwiched between the insulation housing 11 layers (Fig. 1), wherein Blomberg teaches analogous free spaces (“heat dissipation channels”) between the plurality of electricity supply element groups that are filled by adding an electrically insulating and electrolyte-impermeable substance 19 that is a liquid which is cured in situ for forming tightly sealing and/or insulating walls (abstract; C3/L38- C5/L40; Fig. 1 reproduced below for convenience):

    PNG
    media_image5.png
    277
    451
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the known technique of Blomberg of adding a fluid/liquid into said heat dissipation channels of Kim (illustrated in Fig. 2A; see rejection of claim 7) to provide the advantageous and predictable result of tight sealing and further insulation as taught by Blomberg (abstract; C3/L38-C5/L40).  


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Mailley et al. (US 2012/0021268) teaches electrical insulating layers 26 formed directly on analogous electrical insulating films 24 and is an alternative reference to teach the plurality of positioning members of claim 8.

The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Solan et al. (US 2018/036670) teaches the following horizontal composite battery structure:

    PNG
    media_image6.png
    220
    548
    media_image6.png
    Greyscale

	Kim et al. (US 2010/0227208) teaches the following horizontal composite battery structure:

    PNG
    media_image7.png
    315
    551
    media_image7.png
    Greyscale

Semmens et al. (US 6,074,774) teaches the following horizontal composite battery structure:


    PNG
    media_image8.png
    262
    579
    media_image8.png
    Greyscale

Blomberg et al. (US 4,777,101) teaches the following horizontal composite battery structure:

    PNG
    media_image5.png
    277
    451
    media_image5.png
    Greyscale

Matsumoto et al. (US 2019/0074552) teaches a horizontal battery structure:
    PNG
    media_image9.png
    337
    575
    media_image9.png
    Greyscale


	Sasaki et al. (US 2016/0315346) teaches a horizontal, bipolar battery arrangement:

    PNG
    media_image10.png
    249
    457
    media_image10.png
    Greyscale

	Kim (US 2011/0300433) teaches the following structure:

    PNG
    media_image11.png
    547
    625
    media_image11.png
    Greyscale

	Minamida (US 2020/0227789) (intervening reference) teaches the following structure:

    PNG
    media_image12.png
    261
    630
    media_image12.png
    Greyscale

	See also Tsutsumi et al. (US 2019/0027732); Zimmerman et al. (US 2018/0151910); and Charkey (US 5,264,305).


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729